DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 7, filed 07/19/2022, with respect to the double patenting rejection have been fully considered and are persuasive. 
The terminal disclaimer filed on 07/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 16/819,576 and copending Application No. 16/819,598 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the double patenting rejection has been withdrawn. 
Applicant’s arguments, see Pg. 7, filed 07/19/2022, with respect to the 35 USC 112(b) rejection of claims 1-10 and 16-17 have been fully considered and are partially persuasive. 
Regarding the 35 USC 112(b) rejection of independent claim 1, the recitation of “the sensor” still renders the claim indefinite. The Examiner notes that the claimed sensor implement is “one or more of a video sensor; an acoustic sensor; a LIDAR sensor; a camera; a laser sensor, a photogrammetry sensor, and a time of flight sensor;”. Thus, while antecedent basis does now exist for a sensor, the claim is rendered indefinite as it is unclear as to which of the sensors “the sensor” is intended to refer to. More specifically, does “the sensor” refer to a video sensor, acoustic sensor, LIDAR sensor, a laser sensor, a photogrammetry sensor, or a time of flight sensor? For the purposes of this examination, the limitation will be interpreted as being directed towards any one of the claimed sensors.
Regarding the 35 USC 112(b) rejection of claim 6, the cancellation of claim 6 is hereby acknowledged, thereby rendering the rejection moot.
Regarding the 35 USC 112(b) rejection of claim 16, the cancellation of claim 16 is hereby acknowledged, thereby rendering the rejection moot.
Regarding the 35 USC 112(b) rejection of claim 17, the amendments to independent claim 11, upon which claim 17 depends, introduces proper antecedent basis for “the virtual guide rail”.
Accordingly, the 35 USC 112(b) rejection of claims 1-10 is upheld (excepting now-cancelled claims 5-6 and 9), the 35 USC 112(b) rejection of claims 6 and 16 are rendered moot, and the 35 USC 112(b) rejection of claim 17 is withdrawn.
Applicant’s arguments, see Pgs. 7-12, filed 07/19/2022, with respect to the 35 USC 101 rejection of claims 1-20 have been fully considered and are persuasive.  
The amendments to independent claims 1 and 11 cannot reasonably be performed in the human mind (e.g., “the robotic platform configured to inspect the hoistway… the controller being configured to control movement of the robotic platform in the hoistway…  from the hoistway model data, the controller is configured to define a map of the hoistway as the robotic platform travels in the hoistway…” Accordingly, the 35 USC 101 rejection of independent claims 1 and 11 has been withdrawn. Similarly, the 35 USC 101 rejection of the corresponding dependent claims has been withdrawn. 
Applicant’s arguments, see Pgs. 12-14, filed 07/19/2022, with respect to the prior art rejections under Studer have been fully considered but are not persuasive.
Applicant argues that Studer does not disclose or teach “wherein the controller is configured to define hoistway model data for the hoistway, from the sensor data, corresponding to locations and shape boundaries of the hoistway and doorway openings formed in the hoistway”, in particular arguing that “The digital model of Studer does not account for locations of the hoistway and doorway openings. In particular, Studer is silent as to locations of the hoistway” and that “Studer is also silent regarding shape boundaries of the hoistway and shape boundaries of doorway openings”. The Examiner respectfully disagrees.
Regarding Applicant’s argument that “The digital model of Studer does not account for locations of the hoistway and doorway openings. In particular, Studer is silent as to locations of the hoistway…”, the Examiner notes that Studer provides such a teaching in paragraph [0038], which discloses "The evaluation unit 24 searches the images for distinctive points, for example corners or protrusions in any of the shaft walls. As soon as it has identified a distinctive point… said unit can use triangulation to determine the location of the distinctive point in relation to the camera... and thus in relation to the measurement system 10." Studer further teaches in paragraph [0010] "In the process, the result of the survey is a digital model of the elevator shaft. The digital model includes particular information on the position of distinctive points, such as corners or protrusions in a shaft wall; these may be in the form of a "point cloud"... said point cloud can be reworked using suitable methods, and, for example, information on the dimensions of the elevator shaft and on positions of door cut-outs can be derived." Here, Studer identifies the position of distinctive points within the hoistway and uses the obtained position information to determine information on the positions of door cut-outs. 
Regarding Applicant’s argument that “Studer is also silent regarding shape boundaries of the hoistway and shape boundaries of doorway openings”, the Examiner again refers to the above citations from paragraphs [0038] and [0010].  Paragraph [0010] in particular indicates that a digital model of the elevator shaft is created, including particular information on the location of distinctive points, such as corners or protrusions, in the shaft wall. The Examiner has interpreted such distinctive points as shape boundaries of the hoistway, as corners and protrusions would serve as at least part of the shape boundary of the hoistway. Further, paragraph [0010] indicates that “positions of door cut-outs can be derived”. In combination with the determination of corners or protrusions in a shaft wall, one of ordinary skill in the art would recognize that such information amounts to shape boundaries of doorway openings, as corners within the shaft wall associated with doorway openings would be used to identify the position of door cut-outs.
Accordingly, the prior art rejections under Studer are upheld.
Applicant’s arguments, see Pg. 14, filed 07/19/2022, with respect to the prior art rejections under Kilpeläinen have been fully considered but are not persuasive.
Applicant argues that the combination of Studer and Kilpeläinen does not teach the claimed embodiments, as the hoistway measurement system of Kilpeläinen which relies upon the use of preinstalled reflectors to identify hoistway twist is purportedly “entirely different from a system that uses hoistway model data obtained while a sensor moves via a robot in a hoistway to define a map of the hoistway”. The Examiner respectfully disagrees, and notes that, like Studer, Kilpeläinen relies upon a robotic installation platform which moves up and down the elevator shaft (see at least [0068]). The Examiner further notes that the claim language does not specify how hoistway twist is to be measured, aside from being derived from hoistway model data which is defined from obtained sensor data (i.e., the claim language does not preclude the use of preinstalled reflectors for measuring twist). While Kilpeläinen relies upon a robotic total station 600 located at the bottom of the shaft for taking measurements, one of ordinary skill in the art would be capable of applying the principles taught by Kilpeläinen in paragraph [0057] to “[measure] the position of the door reflectors DR1a-DR4a, DR1b, DR4b… and to compare this measurement result with previous measurement results in order to determine the possible change in the position of the reflectors DR4a, DR4b. This change in position would correlate with a movement of the elevator shaft 20. This makes it possible to determine the movement and twist of the elevator shaft 20 at each different height position during the mounting of the equipment in the elevator shaft 20” One of ordinary skill in the art would be capable of applying these teachings to the evaluation unit 24 of Studer, which is known to use a camera to determine the location of distinctive points within the hoistway (see at least [0004] and [0010] of Studer). Further, Kilpeläinen acknowledges in paragraph [0057] that “The installation platform 500 will in most cases restrict the visibility from the robotic total station 600 to the top reflectors A1, B1.” By instead relying upon the sensor data of the mobile evaluation unit 24 of Studer, this deficiency is accounted for, as the evaluation unit 24 could simply change elevation to measure the position of the reflectors.
Accordingly, the prior art rejections under Studer and Kilpeläinen are upheld.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-8, 10-14, 17-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sensor" in line 7 of the claim. The claim is rendered indefinite because it is unclear as to which of the sensors “the sensor” is intended to refer to. More specifically, does “the sensor” refer to a video sensor, acoustic sensor, LIDAR sensor, a laser sensor, a photogrammetry sensor, or a time of flight sensor? For the purposes of this examination, the limitation will be interpreted as being directed towards any one of the claimed sensors.
	Claims 2-4, 7-8, and 10 are dependent upon claim 1 and therefore inherit the above-described deficiencies. Accordingly, claims 2-4, 7-8, and 10 are rejected under similar reasoning as claim 1 above.
Claim 11 recites the limitation "the sensor" in line 8 of the claim. The claim is rendered indefinite because it is unclear as to which of the sensors “the sensor” is intended to refer to. More specifically, does “the sensor” refer to a video sensor, acoustic sensor, LIDAR sensor, a laser sensor, a photogrammetry sensor, or a time of flight sensor? For the purposes of this examination, the limitation will be interpreted as being directed towards any one of the claimed sensors.
Claims 12-14, 17-18, and 20 are dependent upon claim 11 and therefore inherit the above-described deficiencies. Accordingly, claims 12-14, 17-18, and 20 are rejected under similar reasoning as claim 11 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7, 10-14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Studer et al. (US 2019/0177120 A1), hereinafter Studer, in view of Bjorni et al. (US 2016/0084628 A1), hereinafter Bjorni, and in further view of Kilpeläinen (US 2016/0311657 A1).

Regarding claim 1, Studer teaches an elevator system, comprising:
a hoistway,
FIG. 1, included below, depicts elevator shaft 15 which corresponds to a hoistway

    PNG
    media_image1.png
    625
    692
    media_image1.png
    Greyscale

an elevator inspection system disposed within the hoistway, the system including:
FIG. 1, included above, demonstrates an elevator inspection system (i.e., measurement system 10) disposed within the hoistway.
a sensor implement configured to capture sensor data, the sensor implement is one or more of a video sensor; an acoustic sensor; a LIDAR sensor; a camera; a laser sensor, a photogrammetry sensor, and a time of flight sensor;
Studer teaches ([0004]): "According to the invention, the survey is carried out by means of a measurement system that, in addition to said camera system, also comprises an inertial measurement unit having acceleration and angular rate sensors."
a robotic platform supporting the sensor,
FIG. 1, included above, demonstrates a robotic platform (i.e., measurement system 10) which supports at least one camera.
the robotic platform configured to inspect the hoistway,
Studer teaches ([0004]): "In the method according to the invention for analyzing an elevator shaft of an elevator system… the shaft is surveyed by means of a measurement system having a camera system… According to the invention, the survey is carried out by means of a measurement system that, in addition to said camera system, also comprises an inertial measurement unit having acceleration and angular rate sensors."
a controller operationally connected to the robotic platform and the sensor implement,
Studer teaches ([0038]): "The measurement system 10 comprises a camera system in the form of a digital stereo camera 22… The stereo camera 22 is connected by signals to an evaluation unit 24 of the measurement system 10, which receives and evaluates the images received by the stereo camera 22."
wherein: the controller is configured to define hoistway model data for the hoistway, from the sensor data, corresponding to locations and shape boundaries of the hoistway and doorway openings formed in the hoistway,
Studer teaches ([0038]): "The evaluation unit 24 searches the images for distinctive points, for example corners or protrusions in any of the shaft walls. As soon as it has identified a distinctive point… said unit can use triangulation to determine the location of the distinctive point in relation to the camera... and thus in relation to the measurement system 10." Studer further teaches  ([0010]): "In the process, the result of the survey is a digital model of the elevator shaft. The digital model includes particular information on the position of distinctive points, such as corners or protrusions in a shaft wall; these may be in the form of a "point cloud"... said point cloud can be reworked using suitable methods, and, for example, information on the dimensions of the elevator shaft and on positions of door cut-outs can be derived."
wherein from the hoistway model data, the controller is configured to define a map of the hoistway as the robotic platform travels in the hoistway, 
Studer teaches ([0010]): "In this context, an analysis of an elevator shaft should be understood in particular as being the survey of the elevator shaft and optionally a subsequent check and evaluation of the data obtained during the survey. In the process, the result of the survey is a digital model of the elevator shaft. The digital model includes in particular information on the position of distinctive points, such as corners or protrusions in a shaft wall;" Paragraph [0008] indicates that "The measurement system camera system [is] used for surveying the elevator shaft..." Studer further teaches ([0009]): “To survey the elevator shaft, the measurement system is moved in particular within the elevator shaft to thus be able to survey the entire elevator shaft.”
which includes wall to wall measurements including tilt…
Studer teaches ([0010]): "In the process, the result of the survey is a digital model of the elevator shaft. The digital model includes particular information on the position of distinctive points, such as corners or protrusions in a shaft wall; these may be in the form of a "point cloud"... said point cloud can be reworked using suitable methods, and, for example, information on the dimensions of the elevator shaft and on positions of door cut-outs can be derived." Studer further teaches ([0011]): "In this context, the main extension direction of an elevator shaft should be understood to be the direction in which an elevator car of the completed elevator system is moved. The main extension direction thus extends in particular vertically, but it may also be tilted relative to the vertical or extend horizontally." Thus, a measurement of the dimensions of the elevator shaft would include a measurement of the tilt of the main extension direction of the elevator shaft.
locations and sizes of doorway openings,
Studer teaches  ([0010]): "In the process, the result of the survey is a digital model of the elevator shaft. The digital model includes particular information on the position of distinctive points, such as corners or protrusions in a shaft wall; these may be in the form of a "point cloud"... said point cloud can be reworked using suitable methods, and, for example, information on the dimensions of the elevator shaft and on positions of door cut-outs can be derived."
and from the hoistway model data, the controller is configured to determine installation locations within the hoistway model data for elevator components.
Studer teaches ([0043]): "When reworking the digital model of the elevator shaft 15, said model is compared with a target model of the elevator shaft 15. It is thus checked whether the actual elevator shaft 15 meets the specifications. If there are excessively large discrepancies, reworking is required and/or the elevator shaft 15 may be denied approval. A check is also carried out as to whether a planned construction of the elevator system can be implemented in the surveyed elevator shaft 15. It is thus checked whether the individual components of the elevator system, such as the elevator car, counterbalance and guide rails, can be installed as planned."
However, Studer does not outright teach defining a map of the hoistway as the robotic platform travels in the hoistway including sill to sill distances, guide rail to guide rail distances, and sill to guide rail distances for each of the doorway openings. Bjorni teaches a method and tool for elevator installation, comprising:
sill to sill distances, 
Bjorni teaches ([0037]): "The tool 1 presented in FIGS. 5a and 5b is suited particularly well to mechanically determining the position of the sill of the landing doors of the elevator and the position of the landing doors." One of ordinary skill in the art would recognize that knowing the position of the sills of the landing doors of the elevator would result in knowledge of the sill to sill distance between the determined positions.
guide rail to guide rail distances, 
Bjorni teaches ([0027]): "In the solution according to FIG. 1 the length of the dimension transfer means 1b of the tool 1 according to the invention is additionally adjusted to be such that the distance of the measuring probe 1e of the dimension transfer means 1b from the guide rail line between the guide rails 5 of the elevator car 2 corresponds to the distance according to a plan of the edge of the sill 4 of the door of the landing... or the distance according to plan of the fixing point of the sill 4, from the guide rail line between the guide rails 5 of the elevator car 2."
and sill to guide rail distances for each of the doorway openings,
Bjorni teaches ([0027]): "In the solution according to FIG. 1 the length of the dimension transfer means 1b of the tool 1 according to the invention is additionally adjusted to be such that the distance of the measuring probe 1e of the dimension transfer means 1b from the guide rail line between the guide rails 5 of the elevator car 2 corresponds to the distance according to a plan of the edge of the sill 4 of the door of the landing... or the distance according to plan of the fixing point of the sill 4, from the guide rail line between the guide rails 5 of the elevator car 2."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Studer to incorporate the teaching of Bjorni to provide defining a map of the hoistway as the robotic platform travels in the hoistway including sill to sill distances, guide rail to guide rail distances, and sill to guide rail distances for each of the doorway openings. Studer and Bjorni are each directed towards similar pursuits in the field of elevator shaft measurement. Accordingly, one of ordinary skill in the art would find it advantageous to implement the teachings of Bjorni, as doing so would serve to provide a quick and easy measurement of the position of the first end of the sill of doors of landings, as recognized by Bjorni ([0027]).
However, neither Studer nor Bjorni outright teach that the robotic platform is a drone or a robotic arm on a platform that is operationally coupled to guiderails, the controller being configured to control movement of the robotic platform in the hoistway, and defining a map of the hoistway as the robotic platform travels in the hoistway including twist of the hoistway. Kilpeläinen teaches a method and an arrangement for automatic elevator installation, comprising:
wherein the robotic platform is a drone or a robotic arm on a platform that is operationally coupled to guiderails;
Kilpeläinen teaches ([0055]): "Different kinds of automated or partly automated installation equipment e.g. industry robots can be positioned on the installation platform 500." Kilpeläinen further teaches ([0056]): "A central computer 800 may be used to control and monitor the robotic total station 600 and/or the installation platform 500 and/or the installation equipment on the installation platform 500." One of ordinary skill in the art would recognize an automated, remotely controlled robot as a drone.
the controller being configured to control movement of the robotic platform in the hoistway,
Kilpeläinen teaches ([0055]): "Different kinds of automated or partly automated installation equipment e.g. industry robots can be positioned on the installation platform 500. The installation equipment can perform e.g. the following tasks: drilling holes to the walls of the elevator shaft 20, attaching brackets to the holes, handling guide rails, joining guide rails to each other, attaching guide rails to the brackets, releasing and tightening bolts in the brackets, adjusting guide rails." Kilpeläinen further teaches ([0056]): "A central computer 800 may be used to control and monitor the robotic total station 600 and/or the installation platform 500 and/or the installation equipment on the installation platform 500."
...and twist of the hoistway,
Kilpeläinen teaches ([0057]): "The installation platform 500 will in most cases restrict the visibility from the robotic total station 600 to the top reflectors A1, B1. The movements of the elevator shaft 20 can, nevertheless, be taken into account by measuring the position of the door reflectors DR1a-DR4a, DR1b, DR4b. E.g. when the installation has proceeded to a level above reflector DR4a, it would be possible to measure the position of reflectors DR4a, DR4b and to compare this measurement result with previous measurement results in order to determine the possible change in the position of the reflectors DR4a, DR4b. This change in position would correlate with a movement of the elevator shaft 20. This makes it possible to determine the movement and twist of the elevator shaft 20 at each different height position during the mounting of the equipment in the elevator shaft 20."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Studer to incorporate the teaching of Kilpeläinen to provide that the robotic platform is a drone or a robotic arm on a platform that is operationally coupled to guiderails, the controller being configured to control movement of the robotic platform in the hoistway, and defining a map of the hoistway as the robotic platform travels in the hoistway including twist of the hoistway. Studer and Kilpeläinen are each directed towards similar pursuits in the field of elevator shaft measurement. Accordingly, one of ordinary skill in the art would find it advantageous to implement the teachings of Kilpeläinen, as doing so would serve to provide the ability to determine movement and twist of the elevator shaft even when visibility is restricted, as recognized by Kilpeläinen ([0057]). One of ordinary skill in the art would be capable of applying these teachings to the evaluation unit 24 of Studer, which is known to use a camera to determine the location of distinctive points within the hoistway (see at least [0004] and [0010] of Studer). Further, Kilpeläinen acknowledges in paragraph [0057] that “The installation platform 500 will in most cases restrict the visibility from the robotic total station 600 to the top reflectors A1, B1.” By instead relying upon the sensor data of the mobile evaluation unit 24 of Studer, this deficiency is accounted for, as the evaluation unit 24 could simply change elevation to measure the position of the reflectors.

Regarding claim 2, Studer, Bjorni, and Kilpeläinen teach the aforementioned limitations of claim 1. Studer further teaches:
Studer teaches ([0010]): "In the process, the result of the survey is a digital model of the elevator shaft. The digital model includes particular information on the position of distinctive points, such as corners or protrusions in a shaft wall; these may be in the form of a "point cloud"... said point cloud can be reworked using suitable methods, and, for example, information on the dimensions of the elevator shaft and on positions of door cut-outs can be derived."

Regarding claim 3, Studer, Bjorni, and Kilpeläinen teach the aforementioned limitations of claim 1. Studer further teaches:
the controller is configured to utilize the hoistway model data as a reference point for installing and/or maintaining one or more components in the hoistway.
Studer teaches ([0043]): "When reworking the digital model of the elevator shaft 15, said model is compared with a target model of the elevator shaft 15. It is thus checked whether the actual elevator shaft 15 meets the specifications. If there are excessively large discrepancies, reworking is required and/or the elevator shaft 15 may be denied approval. A check is also carried out as to whether a planned construction of the elevator system can be implemented in the surveyed elevator shaft 15. It is thus checked whether the individual components of the elevator system, such as the elevator car, counterbalance and guide rails, can be installed as planned."

Regarding claim 4, Studer, Bjorni, and Kilpeläinen teach the aforementioned limitations of claim 1. Studer further teaches:
the controller is configured to define elevator car guide rail data, corresponding to a virtual elevator guide rail, in the hoistway model data.
Studer teaches ([0043]): "When reworking the digital model of the elevator shaft 15, said model is compared with a target model of the elevator shaft 15. It is thus checked whether the actual elevator shaft 15 meets the specifications. If there are excessively large discrepancies, reworking is required and/or the elevator shaft 15 may be denied approval. A check is also carried out as to whether a planned construction of the elevator system can be implemented in the surveyed elevator shaft 15. It is thus checked whether the individual components of the elevator system, such as the elevator car, counterbalance and guide rails, can be installed as planned." As the checking of whether a planned construction of guide rails is conducted using the digital model of the elevator shaft 15, the examiner has interpreted the guide rails of this paragraph of Studer as virtual guide rails.

Regarding claim 7, Studer, Bjorni, and Kilpeläinen teach the aforementioned limitations of claim 4. Studer further teaches:
the controller is configured to define an installation location within the hoistway model data for virtual guide rail.
Studer teaches ([0043]): "When reworking the digital model of the elevator shaft 15, said model is compared with a target model of the elevator shaft 15. It is thus checked whether the actual elevator shaft 15 meets the specifications. If there are excessively large discrepancies, reworking is required and/or the elevator shaft 15 may be denied approval. A check is also carried out as to whether a planned construction of the elevator system can be implemented in the surveyed elevator shaft 15. It is thus checked whether the individual components of the elevator system, such as the elevator car, counterbalance and guide rails, can be installed as planned." As the checking of whether a planned construction of guide rails is conducted using the digital model of the elevator shaft 15, the examiner has interpreted the guide rails of this paragraph of Studer as virtual guide rails.

Regarding claim 10, Studer, Bjorni, and Kilpeläinen teach the aforementioned limitations of claim 1. However, Studer does not outright teach that the robotic platform is a drone. Kilpeläinen further teaches:
the robotic platform is a drone.
Kilpeläinen teaches ([0055]): "Different kinds of automated or partly automated installation equipment e.g. industry robots can be positioned on the installation platform 500." Kilpeläinen further teaches ([0056]): "A central computer 800 may be used to control and monitor the robotic total station 600 and/or the installation platform 500 and/or the installation equipment on the installation platform 500." One of ordinary skill in the art would recognize an automated, remotely controlled robot as a drone.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Studer, Bjorni, and Kilpeläinen to further incorporate the teaching of Kilpeläinen to provide that the robotic platform is a drone. Studer and Kilpeläinen are each directed towards similar pursuits in the field of elevator shaft measurement. Accordingly, one of ordinary skill in the art would find it advantageous to implement the teachings of Kilpeläinen, as doing so would serve to provide the ability to determine movement and twist of the elevator shaft even when visibility is restricted, as recognized by Kilpeläinen ([0057]).

Regarding claim 11, Studer teaches a method of developing hoistway model data for a hoistway of an elevator system, comprising:
an elevator inspection system of the elevator system disposed within the hoistway,
FIG. 1, included above, demonstrates an elevator inspection system (i.e., measurement system 10) disposed within a hoistway.
the elevator inspection system including: a sensor implement configured to capture sensor data, the sensor implement is one or more of a video sensor; an acoustic sensor; a LIDAR sensor; a camera; a laser sensor, a photogrammetry sensor, and a time of flight sensor;
Studer teaches ([0004]): "According to the invention, the survey is carried out by means of a measurement system that, in addition to said camera system, also comprises an inertial measurement unit having acceleration and angular rate sensors."
a robotic platform supporting the sensor,
FIG. 1, included above, demonstrates a robotic platform (i.e., measurement system 10) which supports at least one camera.
the robotic platform configured to inspect the hoistway,
Studer teaches ([0004]): "In the method according to the invention for analyzing an elevator shaft of an elevator system… the shaft is surveyed by means of a measurement system having a camera system… According to the invention, the survey is carried out by means of a measurement system that, in addition to said camera system, also comprises an inertial measurement unit having acceleration and angular rate sensors."
a controller operationally connected to the robotic platform and the sensor implement,
Studer teaches ([0038]): "The measurement system 10 comprises a camera system in the form of a digital stereo camera 22… The stereo camera 22 is connected by signals to an evaluation unit 24 of the measurement system 10, which receives and evaluates the images received by the stereo camera 22."
the method comprising: defining, by the controller, the hoistway model data for the hoistway, from the sensor data, corresponding to locations and shape boundaries of the elevator hoistway shaft and doorway openings formed in the elevator hoistway shaft,
Studer teaches ([0038]): "The evaluation unit 24 searches the images for distinctive points, for example corners or protrusions in any of the shaft walls. As soon as it has identified a distinctive point… said unit can use triangulation to determine the location of the distinctive point in relation to the camera... and thus in relation to the measurement system 10." Studer further teaches  ([0010]): "In the process, the result of the survey is a digital model of the elevator shaft. The digital model includes particular information on the position of distinctive points, such as corners or protrusions in a shaft wall; these may be in the form of a "point cloud"... said point cloud can be reworked using suitable methods, and, for example, information on the dimensions of the elevator shaft and on positions of door cut-outs can be derived."
wherein the sensor data is captured from a sensor implement that is supported by the robotic platform,
Studer teaches ([0004]): "In the method according to the invention for analyzing an elevator shaft of an elevator system… the shaft is surveyed by means of a measurement system having a camera system… According to the invention, the survey is carried out by means of a measurement system that, in addition to said camera system, also comprises an inertial measurement unit having acceleration and angular rate sensors."
wherein the robotic platform is configured to inspect the hoistway,
Studer teaches ([0004]): "In the method according to the invention for analyzing an elevator shaft of an elevator system… the shaft is surveyed by means of a measurement system having a camera system… According to the invention, the survey is carried out by means of a measurement system that, in addition to said camera system, also comprises an inertial measurement unit having acceleration and angular rate sensors."
defining, by the controller, a map of the hoistway as the robotic platform travels in the hoistway,
Studer teaches ([0010]): "In this context, an analysis of an elevator shaft should be understood in particular as being the survey of the elevator shaft and optionally a subsequent check and evaluation of the data obtained during the survey. In the process, the result of the survey is a digital model of the elevator shaft. The digital model includes in particular information on the position of distinctive points, such as corners or protrusions in a shaft wall;" Paragraph [0008] indicates that "The measurement system camera system [is] used for surveying the elevator shaft..." Studer further teaches ([0009]): “To survey the elevator shaft, the measurement system is moved in particular within the elevator shaft to thus be able to survey the entire elevator shaft.”
which includes wall to wall measurements including tilt…
Studer teaches ([0010]): "In the process, the result of the survey is a digital model of the elevator shaft. The digital model includes particular information on the position of distinctive points, such as corners or protrusions in a shaft wall; these may be in the form of a "point cloud"... said point cloud can be reworked using suitable methods, and, for example, information on the dimensions of the elevator shaft and on positions of door cut-outs can be derived." Studer further teaches ([0011]): "In this context, the main extension direction of an elevator shaft should be understood to be the direction in which an elevator car of the completed elevator system is moved. The main extension direction thus extends in particular vertically, but it may also be tilted relative to the vertical or extend horizontally." Thus, a measurement of the dimensions of the elevator shaft would include a measurement of the tilt of the main extension direction of the elevator shaft.
locations and sizes of doorway openings,
Studer teaches  ([0010]): "In the process, the result of the survey is a digital model of the elevator shaft. The digital model includes particular information on the position of distinctive points, such as corners or protrusions in a shaft wall; these may be in the form of a "point cloud"... said point cloud can be reworked using suitable methods, and, for example, information on the dimensions of the elevator shaft and on positions of door cut-outs can be derived."
and defining, by the controller from the hoistway model data, installation locations within the hoistway model data for elevator components, including the virtual guide rail.
Studer teaches ([0043]): "When reworking the digital model of the elevator shaft 15, said model is compared with a target model of the elevator shaft 15. It is thus checked whether the actual elevator shaft 15 meets the specifications. If there are excessively large discrepancies, reworking is required and/or the elevator shaft 15 may be denied approval. A check is also carried out as to whether a planned construction of the elevator system can be implemented in the surveyed elevator shaft 15. It is thus checked whether the individual components of the elevator system, such as the elevator car, counterbalance and guide rails, can be installed as planned."
However, Studer does not outright teach defining a map of the hoistway as the robotic platform travels in the hoistway including sill to sill distances, guide rail to guide rail distances, and sill to guide rail distances for each of the doorway openings. Bjorni teaches a method and tool for elevator installation, comprising:
sill to sill distances, 
Bjorni teaches ([0037]): "The tool 1 presented in FIGS. 5a and 5b is suited particularly well to mechanically determining the position of the sill of the landing doors of the elevator and the position of the landing doors." One of ordinary skill in the art would recognize that knowing the position of the sills of the landing doors of the elevator would result in knowledge of the sill to sill distance between the determined positions.
guide rail to guide rail distances, 
Bjorni teaches ([0027]): "In the solution according to FIG. 1 the length of the dimension transfer means 1b of the tool 1 according to the invention is additionally adjusted to be such that the distance of the measuring probe 1e of the dimension transfer means 1b from the guide rail line between the guide rails 5 of the elevator car 2 corresponds to the distance according to a plan of the edge of the sill 4 of the door of the landing... or the distance according to plan of the fixing point of the sill 4, from the guide rail line between the guide rails 5 of the elevator car 2."
and sill to guide rail distances for each of the doorway openings,
Bjorni teaches ([0027]): "In the solution according to FIG. 1 the length of the dimension transfer means 1b of the tool 1 according to the invention is additionally adjusted to be such that the distance of the measuring probe 1e of the dimension transfer means 1b from the guide rail line between the guide rails 5 of the elevator car 2 corresponds to the distance according to a plan of the edge of the sill 4 of the door of the landing... or the distance according to plan of the fixing point of the sill 4, from the guide rail line between the guide rails 5 of the elevator car 2."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Studer to incorporate the teaching of Bjorni to provide defining a map of the hoistway as the robotic platform travels in the hoistway including sill to sill distances, guide rail to guide rail distances, and sill to guide rail distances for each of the doorway openings. Studer and Bjorni are each directed towards similar pursuits in the field of elevator shaft measurement. Accordingly, one of ordinary skill in the art would find it advantageous to implement the teachings of Bjorni, as doing so would serve to provide a quick and easy measurement of the position of the first end of the sill of doors of landings, as recognized by Bjorni ([0027]).
However, neither Studer nor Bjorni outright teach that the robotic platform is a drone or a robotic arm on a platform that is operationally coupled to guiderails, the controller being configured to control movement of the robotic platform in the hoistway, and defining a map of the hoistway as the robotic platform travels in the hoistway including twist of the hoistway. Kilpeläinen teaches a method and an arrangement for automatic elevator installation, comprising:
wherein the robotic platform is a drone or a robotic arm on a platform that is operationally coupled to guiderails;
Kilpeläinen teaches ([0055]): "Different kinds of automated or partly automated installation equipment e.g. industry robots can be positioned on the installation platform 500." Kilpeläinen further teaches ([0056]): "A central computer 800 may be used to control and monitor the robotic total station 600 and/or the installation platform 500 and/or the installation equipment on the installation platform 500." One of ordinary skill in the art would recognize an automated, remotely controlled robot as a drone.
the controller being configured to control movement of the robotic platform in the hoistway,
Kilpeläinen teaches ([0055]): "Different kinds of automated or partly automated installation equipment e.g. industry robots can be positioned on the installation platform 500. The installation equipment can perform e.g. the following tasks: drilling holes to the walls of the elevator shaft 20, attaching brackets to the holes, handling guide rails, joining guide rails to each other, attaching guide rails to the brackets, releasing and tightening bolts in the brackets, adjusting guide rails." Kilpeläinen further teaches ([0056]): "A central computer 800 may be used to control and monitor the robotic total station 600 and/or the installation platform 500 and/or the installation equipment on the installation platform 500."
and wherein the controller controls the robotic platform and the sensor implement,
Kilpeläinen teaches ([0055]): "Different kinds of automated or partly automated installation equipment e.g. industry robots can be positioned on the installation platform 500. The installation equipment can perform e.g. the following tasks: drilling holes to the walls of the elevator shaft 20, attaching brackets to the holes, handling guide rails, joining guide rails to each other, attaching guide rails to the brackets, releasing and tightening bolts in the brackets, adjusting guide rails." Kilpeläinen further teaches ([0056]): "A central computer 800 may be used to control and monitor the robotic total station 600 and/or the installation platform 500 and/or the installation equipment on the installation platform 500." Kilpeläinen even further teaches ([0046]): "Different positions in the empty elevator shaft are marked with reflectors so that the position of each reflector can be measured with the robotic total station 600."
...and twist of the hoistway,
Kilpeläinen teaches ([0057]): "The installation platform 500 will in most cases restrict the visibility from the robotic total station 600 to the top reflectors A1, B1. The movements of the elevator shaft 20 can, nevertheless, be taken into account by measuring the position of the door reflectors DR1a-DR4a, DR1b, DR4b. E.g. when the installation has proceeded to a level above reflector DR4a, it would be possible to measure the position of reflectors DR4a, DR4b and to compare this measurement result with previous measurement results in order to determine the possible change in the position of the reflectors DR4a, DR4b. This change in position would correlate with a movement of the elevator shaft 20. This makes it possible to determine the movement and twist of the elevator shaft 20 at each different height position during the mounting of the equipment in the elevator shaft 20."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Studer to incorporate the teaching of Kilpeläinen to provide that the robotic platform is a drone or a robotic arm on a platform that is operationally coupled to guiderails, the controller being configured to control movement of the robotic platform in the hoistway, and defining a map of the hoistway as the robotic platform travels in the hoistway including twist of the hoistway. Studer and Kilpeläinen are each directed towards similar pursuits in the field of elevator shaft measurement. Accordingly, one of ordinary skill in the art would find it advantageous to implement the teachings of Kilpeläinen, as doing so would serve to provide the ability to determine movement and twist of the elevator shaft even when visibility is restricted, as recognized by Kilpeläinen ([0057]). One of ordinary skill in the art would be capable of applying these teachings to the evaluation unit 24 of Studer, which is known to use a camera to determine the location of distinctive points within the hoistway (see at least [0004] and [0010] of Studer). Further, Kilpeläinen acknowledges in paragraph [0057] that “The installation platform 500 will in most cases restrict the visibility from the robotic total station 600 to the top reflectors A1, B1.” By instead relying upon the sensor data of the mobile evaluation unit 24 of Studer, this deficiency is accounted for, as the evaluation unit 24 could simply change elevation to measure the position of the reflectors.

Regarding claim 12, Studer, Bjorni, and Kilpeläinen teach the aforementioned limitations of claim 11. Studer further teaches:
defining, by the controller, a three-dimensional hoistway model from the hoistway model data.
Studer teaches ([0010]): "In the process, the result of the survey is a digital model of the elevator shaft. The digital model includes particular information on the position of distinctive points, such as corners or protrusions in a shaft wall; these may be in the form of a "point cloud"... said point cloud can be reworked using suitable methods, and, for example, information on the dimensions of the elevator shaft and on positions of door cut-outs can be derived."

Regarding claim 13, Studer, Bjorni, and Kilpeläinen teach the aforementioned limitations of claim 11. Studer further teaches:
utilizing, by the controller, the hoistway model data as a reference point for installing and/or maintaining one or more components in the hoistway.
Studer teaches ([0043]): "When reworking the digital model of the elevator shaft 15, said model is compared with a target model of the elevator shaft 15. It is thus checked whether the actual elevator shaft 15 meets the specifications. If there are excessively large discrepancies, reworking is required and/or the elevator shaft 15 may be denied approval. A check is also carried out as to whether a planned construction of the elevator system can be implemented in the surveyed elevator shaft 15. It is thus checked whether the individual components of the elevator system, such as the elevator car, counterbalance and guide rails, can be installed as planned."

Regarding claim 14, Studer, Bjorni, and Kilpeläinen teach the aforementioned limitations of claim 11. Studer further teaches:
Studer teaches ([0043]): "When reworking the digital model of the elevator shaft 15, said model is compared with a target model of the elevator shaft 15. It is thus checked whether the actual elevator shaft 15 meets the specifications. If there are excessively large discrepancies, reworking is required and/or the elevator shaft 15 may be denied approval. A check is also carried out as to whether a planned construction of the elevator system can be implemented in the surveyed elevator shaft 15. It is thus checked whether the individual components of the elevator system, such as the elevator car, counterbalance and guide rails, can be installed as planned."

Regarding claim 17, Studer, Bjorni, and Kilpeläinen teach the aforementioned limitations of claim 11. Studer further teaches:
defining, by the controller, an installation location within the hoistway model data for the virtual guide rail.  
Studer teaches ([0043]): "When reworking the digital model of the elevator shaft 15, said model is compared with a target model of the elevator shaft 15. It is thus checked whether the actual elevator shaft 15 meets the specifications. If there are excessively large discrepancies, reworking is required and/or the elevator shaft 15 may be denied approval. A check is also carried out as to whether a planned construction of the elevator system can be implemented in the surveyed elevator shaft 15. It is thus checked whether the individual components of the elevator system, such as the elevator car, counterbalance and guide rails, can be installed as planned." As the checking of whether a planned construction of guide rails is conducted using the digital model of the elevator shaft 15, the examiner has interpreted the guide rails of this paragraph of Studer as virtual guide rails.

Regarding claim 20, Studer, Bjorni, and Kilpeläinen teach the aforementioned limitations of claim 11. However, Studer does not outright teach that the robotic platform is a drone. Kilpeläinen further teaches:
Kilpeläinen teaches ([0055]): "Different kinds of automated or partly automated installation equipment e.g. industry robots can be positioned on the installation platform 500." Kilpeläinen further teaches ([0056]): "A central computer 800 may be used to control and monitor the robotic total station 600 and/or the installation platform 500 and/or the installation equipment on the installation platform 500." One of ordinary skill in the art would recognize an automated, remotely controlled robot as a drone.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Studer, Bjorni, and Kilpeläinen to further incorporate the teaching of Kilpeläinen to provide that the robotic platform is a drone. Studer and Kilpeläinen are each directed towards similar pursuits in the field of elevator shaft measurement. Accordingly, one of ordinary skill in the art would find it advantageous to implement the teachings of Kilpeläinen, as doing so would serve to provide the ability to determine movement and twist of the elevator shaft even when visibility is restricted using the drone of Kilpeläinen, as recognized by Kilpeläinen ([0057]).

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Studer, Bjorni, and Kilpeläinen in view of Morse et al. (US 2020/0356102 A1), hereinafter Morse.

Regarding claim 8, Studer, Bjorni, and Kilpeläinen teach the aforementioned limitations of claim 1. However, neither Studer, Bjorni, nor Kilpeläinen outright teach that the controller is operated manually, on SLAM (simultaneous localization and mapping), and/or on CAD (computer aided design) models. Morse teaches a mobility platform for autonomous navigation of construction sites, comprising:
the controller is operated manually, on SLAM (simultaneous localization and mapping), and/or on CAD (computer aided design) models.
Morse teaches ([0030]): " According to yet another aspect, a construction assistance system may include one or more processors that may generate task commands to control the mobility platform. These processors may be programmed to implement a design file processing tool, which generates relevant navigational information from a standardized design file (such as a .csv, .dwg, .dxf, dwg, .rvt, .nwd, .ifc, etc.) used in the construction industry. The design file may be processed for existing or anticipated features in a work site, such as survey control points, survey control lines, structural elements, or other structural features, which may be identified as one or more landmarks to be used during navigation of the mobility platform. For example, in some cases, such features may relate to structural elements of a building (e.g., load bearing wall, column, stairwell, elevator shaft, etc.)." Morse further teaches ([0033]): "According to yet another aspect, an automated robotic system may be integrated with a human operated workstation located at a construction site to improve path optimization, calibrate a navigation controller, and allow for manual control in some cases."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Studer, Bjorni, and Kilpeläinen to incorporate the teaching of Morse to provide that the controller is operated manually, on SLAM (simultaneous localization and mapping), and/or on CAD (computer aided design) models. Studer and Morse are each directed towards similar pursuits in the field of elevator shaft measurement. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Morse, as doing so advantageously allows for a human user to manually check a path before movement or task completion, as recognized by Morse ([0033]).

Regarding claim 18, Studer, Bjorni, and Kilpeläinen teach the aforementioned limitations of claim 11. However, neither Studer, Bjorni, nor Kilpeläinen outright teach that the controller is operated manually, on SLAM (simultaneous localization and mapping), and/or on CAD (computer aided design) models. Morse teaches a mobility platform for autonomous navigation of construction sites, comprising:
wherein the controller is operated manually, on SLAM (simultaneous localization and mapping), and/or on CAD (computer aided design) models.
Morse teaches ([0030]): " According to yet another aspect, a construction assistance system may include one or more processors that may generate task commands to control the mobility platform. These processors may be programmed to implement a design file processing tool, which generates relevant navigational information from a standardized design file (such as a .csv, .dwg, .dxf, dwg, .rvt, .nwd, .ifc, etc.) used in the construction industry. The design file may be processed for existing or anticipated features in a work site, such as survey control points, survey control lines, structural elements, or other structural features, which may be identified as one or more landmarks to be used during navigation of the mobility platform. For example, in some cases, such features may relate to structural elements of a building (e.g., load bearing wall, column, stairwell, elevator shaft, etc.)." Morse further teaches ([0033]): "According to yet another aspect, an automated robotic system may be integrated with a human operated workstation located at a construction site to improve path optimization, calibrate a navigation controller, and allow for manual control in some cases."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Studer, Bjorni, and Kilpeläinen to incorporate the teaching of Morse to provide that the controller is operated manually, on SLAM (simultaneous localization and mapping), and/or on CAD (computer aided design) models. Studer and Morse are each directed towards similar pursuits in the field of elevator shaft measurement. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Morse, as doing so advantageously allows for a human user to manually check a path before movement or task completion, as recognized by Morse ([0033]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Wooten et al. (US 2019/0352125 A1) teaches a robot for performing diagnostics on a conveyance system, including remote operations allowing for the ability to remotely perform inspections of elevator systems. Bry et al. (US 9,417,325 B1) teaches a UAV capable of navigating using simultaneous localization and mapping (SLAM), but is silent regarding elevator measurement.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662        

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662